Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Introduction 
1. The following is a NON-FINAL Office Action in response to the communicationreceived on 04/21/22. Claims 1-2, 4-5, 7-9, 11-14, 16-19 are now pending in this application. 
2. A request for continued examination (RCE) under 37 CFR 1.114, including thefee set forth in 37 CFR 1.17(e), was filed in this application AFTER FINAL rejection.Since this application is eligible for continued examination under 37 CFR 1.114, and thefee set forth in 37 CFR 1.17(e) has been timely paid, the FINALITY of the previousOffice Action has been WITHDRAWN pursuant to 37 CFR 1.114. Applicant'ssubmission filed on 04/21/22 has been entered. 
Response to Remarks
3. Applicants Amendment along with remarks submitted on 4/21/22 have been acknowledged in that: Claims 1,8 have been amended; claims 20-22 are cancelled, hence such, Claims 1-2, 4-5, 7-9, 11-14, 16-19 are now pending in this application. 



                                                   Claim Interpretation 

MPEP 2103 (Patent Examiner Process) [R-08.20187] recites:
The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It Is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01,for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:
(A)    statements of intended use or field of use, including statements of purpose or intended use in the preamble,
(B)    "adapted to" or "adapted for" clauses,
(C)    "wherein" or "whereby" clauses,
(D)    contingent limitations,
(E)    printed matter, or
(F)    terms with associated functional language.
The list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Berlins, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§2111.02 through 2111.05.
Claims 1, 8 recite, in the amended limitation, “wherein each of the transaction history is stored in the memory in association with corresponding transaction counterparts that are registered in the messenger application, among the plurality of transaction counterparts, to filter out the transaction history…
Claims 1,8 do not positively recite any activity (the filtering of the transaction history has not actually occurred)
Therefore, these limitations are directed to intended use language and therefore these limitations are not being given patentable weight.
                                                   



Claim Rejections- 35 U.S.C § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. Claims 1-2, 4-5, 7-9, 11-14, 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to a system & method, which are one of the statutory categories of invention. (Step 1: YES).
The Examiner has identified claim 1 as the claim that best represents the claimed invention for analysis and is similar to method claim 8.
Claim 1 recites the limitations of:  A computer system comprising: 
a memory configured to store computer-readable instructions; at least one processor configured to execute the computer-readable instructions to:
 load a transaction history of an account of a user of a messenger application based on receiving a transaction history request for the account; 
verify whether a plurality of  transaction counterparts included in the transaction history of the user is registered in the messenger application, wherein the plurality of transaction counterparts comprise a first transaction counterpart having a first profile and a second transaction counterpart having a second profile; and
 based on verifying that the plurality of transaction counterparts are registered in the messenger application, display, in a chatroom created for the account transaction details for each transaction of the transaction history in a message form;
apply a same visual format to the first profile and the second profile when the first profile and the second profile are associated with a same transaction type, and apply different visual formats to the first profile and the second profile when the first profile and the second profile are associated with different transaction types, in a current display window; and
 based on a selection of the first profile of a first transaction counterpart among the plurality of transaction counterparts in the chatroom, change the current display window that shows the transaction history associated with the plurality of transaction counterparts to a new display window that shows the transaction history associated only with the first transaction counterpart;
wherein each of the transaction history is stored in the memory in association with corresponding transaction counterparts that are registered in the messenger application, among the plurality of transaction counterparts, to filter out the transaction history not associated with the first transaction counterpart when the current display window switches to the new display window.
   These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a commercial interaction (steps for verifying and displaying transaction history of an account of a user), (e.g.,  load a transaction history of an account of a user based on receiving a transaction history request for the account;  verify whether a plurality of  transaction counterparts included in the transaction history of the user is registered, wherein the plurality of transaction counterparts comprise a first transaction counterpart having a first profile and a second transaction counterpart having a second profile; and  based on verifying that the plurality of transaction counterparts are registered, display, account transaction details for each transaction of the transaction history in a message form; and  based on a selection of the first profile of a first transaction counterpart among the plurality of transaction counterparts, shows the transaction history associated with the plurality of transaction counterparts that shows the transaction history associated only with the first transaction counterpart; wherein each of the transaction history is stored in association with corresponding transaction counterparts that are registered, among the plurality of transaction counterparts, to filter out the transaction history not associated with the first transaction counterpart).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, claims 1, 8, 20 recites an abstract idea.
 (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
Claim 1 includes the following additional elements:
	a memory configured to store computer-readable instructions;
	at least one processor configured to execute the computer readable instructions;
	a chatroom;
	a messenger application.
	A current display window.
	A new display window.
	The limitation, “apply a same visual format to the first profile and the second profile when the first profile and the second profile are associated with a same transaction type, and apply different visual formats to the first profile and the second profile when the first profile and the second profile are associated with different transaction types, in a current display window”
The registration in the messenger application, the creation of a graphic user interface of a chatroom, and the applying of multiple formats to different profiles associated with  messages in the chatroom is generally linking the identified abstract idea to a particular technological environment (messaging and chatroom application technology). See MPEP 2106.05(h).
The memory, processor, chatroom, messenger application and the current and new display windows are recited at a high level of generality and being used in its ordinary capacity and are being used as a tool for implementing the steps of the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.
Therefore there are no additional elements in the claim that amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1,8 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1, 8 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2, 4-5, 7, 9, 11-14, 16-19 which further define the abstract idea that is present in their respective independent claims 1,8 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 2, 4-5, 7, 9, 11-14, 16-19 are directed to an abstract idea. Thus, claims 1-2, 4-5, 7-9, 11-14, 16-19  are not patent-eligible.
                        Claim Rejections- 35 U.S.C § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-2, 4-5, 7-9, 11-14, 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,8 recite in the amended limitations “wherein each of the transaction history is stored in the memory in association with corresponding transaction counterparts that are registered in the messenger application, among the plurality of transaction counterparts, to filter out the transaction history not associated with the first transaction counterpart when the current display window switches to the new display window”.
It is unclear to Examiner what is the correlation is between the stored filtered transaction history and the switching to a new display window?
Furthermore, the “to filter” language is directed to intended use language, as there is no actual filtering occurring, see the Claim Interpretation section above.
The dependent claims that correspond to independent claims 1, 8 are also rejected using the same rationale as claims 1&8 as they fail to cure the deficiency of claims 1&8.
                                                           No Prior Art 
None of the prior art of record alone or in combination, teach the limitations from claims 1,8:
“apply a same visual format to the first profile and the second profile when the first profile and the second profile are associated with a same transaction type and apply different visual formats to the first profile and the second profile when the first profile and the second profile are associated with different transaction types in a current display window”.


                                                          CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        5/14/2022